DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caluser et al. (US 20150051489 A1).

Regarding claim 1, Caluser et al. disclose an apparatus, comprising: a processing device in operative communication with an ultrasound device, the processing device configured to: receive ultrasound data from the ultrasound device (obtain video sequences for direct review or 3D reconstruction, [0140]); generate ultrasound images from the ultrasound data (3D reconstructed images. A constant probe movement with the speed matched to the ultrasound frame rate, [0140]); take one or more measurements of ultrasound imaging frame rate based on the generation of the ultrasound images (show the real time ultrasound probe speed and guide the operator to maintain the probe speed within the recommended range for the ultrasound machine settings (FIG. 17). At the same time, the ultrasound machine frame rate could be automatically adjusted, probe speed can be determined from the positional sensor or sensors attached to the ultrasound probe and anatomical references, [0140]); compare at least a first measurement of ultrasound imaging frame rate of the one or more measurements of ultrasound imaging frame rate to a reference ultrasound imaging frame rate value (ultrasound 2D image plane position and orientation in consecutive frames can be compared and the angles between the axes in consecutive planes calculated and displayed, with warnings set when exceeding the predetermined range for an accurate 3D reconstruction, [0140]); and based on a result of comparing at least the first measurement of ultrasound imaging frame rate of the one or more measurements of ultrasound imaging frame rate to a reference ultrasound imaging frame rate value, provide a notification and/or disable an ultrasound imaging preset and/or an ultrasound imaging mode with which the ultrasound device was configured during collection of the ultrasound data (“The ultrasound 2D image plane position and orientation in consecutive frames can be compared and the angles between the axes in consecutive planes calculated and displayed, with warnings set when exceeding the predetermined range for an accurate 3D reconstruction. An on screen indicator can show the real time ultrasound probe speed and guide the operator to maintain the probe speed within the recommended range for the ultrasound machine settings (FIG. 17). At the same time, the ultrasound machine frame rate could be automatically adjusted, within the available range, by the TDMD application”, [0140]).

Caluser et al. discusses adjusting frame rate within the allowable range, and displaying a warning when a speed is too high. It would have been obvious at the time of filing to one of ordinary skill in the art that as the speed is matched to the ultrasound frame rate, the warning to adjust speed to within a recommended range would also mean the warning conveys the frame rate must be kept in the available range.

Regarding claim 11, Caluser et al. disclose the apparatus of claim 1. Caluser et al. further disclose the reference frame rate value is based at least in part on the ultrasound imaging preset and/or the ultrasound imaging mode with which the ultrasound device is configured (“The ultrasound 2D image plane position and orientation in consecutive frames can be compared and the angles between the axes in consecutive planes calculated and displayed, with warnings set when exceeding the predetermined range for an accurate 3D reconstruction. An on screen indicator can show the real time ultrasound probe speed and guide the operator to maintain the probe speed within the recommended range for the ultrasound machine settings (FIG. 17)”, [0140]) [settings interpreted as preset].

Regarding claim 19, Caluser et al. disclose the apparatus of claim 1. Caluser et al. further disclose the notification includes a notification that a user may experience degrade imaging frame rate and certain imaging modes may be disabled (“The ultrasound 2D image plane position and orientation in consecutive frames can be compared and the angles between the axes in consecutive planes calculated and displayed, with warnings set when exceeding the predetermined range for an accurate 3D reconstruction. An on screen indicator can show the real time ultrasound probe speed and guide the operator to maintain the probe speed within the recommended range for the ultrasound machine settings (FIG. 17). At the same time, the ultrasound machine frame rate could be automatically adjusted, within the available range, by the TDMD application”, [0140], For the images where the intra orbital motion is measured and exceeds a predetermined threshold, the corresponding images can be excluded from the 3D reconstruction of the target region to prevent the reconstruction accuracy degradation FIG. 204. The separate measurement of the head and intra orbital eye motion can be used to correct for motion artifacts, [0158]).

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caluser et al. (US 20150051489 A1) as applied to claim 1 above, further in view of Bjaerum et al. (US 20180284250 A1).

Regarding claim 2, Caluser et al. disclose the apparatus of claim 1. Caluser et al. do not disclose the processing device comprises a smartphone.

Bjaerum et al. teach the processing device comprises a smartphone (“Various embodiments described herein may be implemented as a mobile ultrasound imaging system 100 as shown in FIG. 1. More specifically, FIG. 1 illustrates an exemplary mobile ultrasound imaging system 100 that is constructed in accordance with various embodiments. The ultrasound imaging system 100 includes a portable host system 104 and an ultrasound probe 102. The portable host system 104 may be a portable hand-held device, for example, a mobile phone (e.g., a smart phone), a tablet computer, a handheld diagnostic imaging system, a laptop, and/or the like”, [0019]).

Caluser et al. and Bjaerum et al. are in the same art of ultrasound frame rate and providing user feedback about the ultrasound operations (Caluser et al., [0140]; Bjaerum et al., [0115], [0128]). The combination of Bjaerum et al. with Caluser et al. enables the use of a smartphone or tablet. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the portability of Bjaerum et al. with the invention of Caluser et al. as this was known at the time of filing, the combination would have predictable results, and as it has been held that making an old device portable or movable without producing anv new and unexpected result involves only routine skill in the art. In re Lindberg, 93 USPQ 23 (CCPA 1952), and as Bjaerum et al. indicate “Mobile ultrasound imaging systems are portable devices that enable a clinician to provide diagnostic medical imaging outside of clinics. Mobile ultrasound imaging systems have a limited power source, such as a battery. The power consumption of the mobile ultrasound imaging system is dependent on the acquisition frame rate of the mobile ultrasound imaging system” ([0015]), indicating how monitoring frame rate (in this case in order to maintain battery power) is crucial to both inventions.

Regarding claim 3, Caluser et al. disclose the apparatus of claim 1. Caluser et al. do not disclose the processing device comprises a tablet.

Bjaerum et al. teach the processing device comprises a tablet (“Various embodiments described herein may be implemented as a mobile ultrasound imaging system 100 as shown in FIG. 1. More specifically, FIG. 1 illustrates an exemplary mobile ultrasound imaging system 100 that is constructed in accordance with various embodiments. The ultrasound imaging system 100 includes a portable host system 104 and an ultrasound probe 102. The portable host system 104 may be a portable hand-held device, for example, a mobile phone (e.g., a smart phone), a tablet computer, a handheld diagnostic imaging system, a laptop, and/or the like”, [0019]).

Caluser et al. and Bjaerum et al. are in the same art of ultrasound frame rate and providing user feedback about the ultrasound operations (Caluser et al., [0140]; Bjaerum et al., [0115], [0128]). The combination of Bjaerum et al. with Caluser et al. enables the use of a smartphone or tablet. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the portability of Bjaerum et al. with the invention of Caluser et al. as this was known at the time of filing, the combination would have predictable results, and as it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art. In re Lindberg, 93 USPQ 23 (CCPA 1952), and as Bjaerum et al. indicate “Mobile ultrasound imaging systems are portable devices that enable a clinician to provide diagnostic medical imaging outside of clinics. Mobile ultrasound imaging systems have a limited power source, such as a battery. The power consumption of the mobile ultrasound imaging system is dependent on the acquisition frame rate of the mobile ultrasound imaging system” ([0015]), indicating how monitoring frame rate (in this case in order to maintain battery power) is crucial to both inventions.

Claim(s) 4, 5, 6, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caluser et al. (US 20150051489 A1) as applied to claim 1 above, further in view of Yoneyama (US 20040044283 A1).

Regarding claim 4, Caluser et al. disclose the apparatus of claim 1. Caluser et al. do not disclose the processing device is configured, when taking the one or more measurements of ultrasound imaging frame rate based on the generation of the ultrasound images, to determine how many ultrasound images the processing device generated during a time period.

Yoneyama teaches when taking the one or more measurements of ultrasound imaging frame rate based on the generation of the ultrasound images, to determine how many ultrasound images the processing device generated during a time period (a time phase of the second sequential image data may be adjusted to a time phase of the first sequential image data based on the number of images obtained in a period, [0042], the processor 29 compares the number of images included in the diastolic period of one sequential image data and the number of images included in the diastolic period of another sequential image data, [0053], “The number of the B-mode image data belonging to the four-chamber diastolic period, (hereinafter referred to as the number of four-chamber diastole image data) may be herein defined as Mxd. Further, the number of the B-mode image data belonging to the first four-chamber systolic period, (hereinafter referred to as the number of four-chamber systole image data) may be herein defined as Mxs”, [0100], first acquisition interval Tx and the second acquisition interval Ty, [0104], the processor 29 determines the number of B-mode image data included in each of the periods, [0141], “determine a number (N1) of images in the first series of images that are included in a first predetermined period, determine a number (N2) of images in the second series of images that are included in a second predetermined period, wherein a first image interval time (T1) is a time between each of the first series of images, and a second image interval time (T2) is a time between each of the second series of images”, [claim 22]). 

Caluser et al. and Yoneyama are in the same art of ultrasound (Caluser et al., [0140]; Yoneyama, abstract). The combination of Yoneyama with Caluser et al. enables the use of a specific time period. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the time period of Yoneyama with the invention of Caluser et al. as this was known at the time of filing, the combination would have predictable results, and as Yoneyama indicate “For reference data for explaining advantages resulting from the time phase adjustment according to the first embodiment of the present invention, charts of respective time-series volume transitions of the first and second sequential B-mode image data before and after the time-phase adjustment will be described with reference to FIG. 10” ([0122]), and “In the first embodiment of the present invention, it has been described to improve measurement accuracies, adjusting a time phase between two kinds of sequential B-mode image data, when various measurements are performed on the two kinds of sequential B-mode image data obtained under two different conditions, respectively” ([0125]) and “Such selection may be advantageous if the operator prefers to concentrate on specific kinds of sequential image data in comparison, not all kinds of sequential image data” ([0151]) indicating how the accuracy of the ultrasound processing and ease of focusing on a particular medical aspect of the data of Caluser et al. can be improved by the incorporation of the methods of Yoneyama.

Regarding claim 5, Caluser et al. disclose the apparatus of claim 1. Caluser et al. do not disclose the processing device is configured, when taking the one or more measurements of ultrasound imaging frame rate based on the generation of the ultrasound images, to determine how many ultrasound images the processing device generated during multiple time periods.

Yoneyama teaches when taking the one or more measurements of ultrasound imaging frame rate based on the generation of the ultrasound images, to determine how many ultrasound images the processing device generated during multiple time periods (a time phase of the second sequential image data may be adjusted to a time phase of the first sequential image data based on the number of images obtained in a period, [0042], the processor 29 compares the number of images included in the diastolic period of one sequential image data and the number of images included in the diastolic period of another sequential image data, [0053], “The number of the B-mode image data belonging to the four-chamber diastolic period, (hereinafter referred to as the number of four-chamber diastole image data) may be herein defined as Mxd. Further, the number of the B-mode image data belonging to the first four-chamber systolic period, (hereinafter referred to as the number of four-chamber systole image data) may be herein defined as Mxs”, [0100], first acquisition interval Tx and the second acquisition interval Ty, [0104], the processor 29 determines the number of B-mode image data included in each of the periods, [0141], “determine a number (N1) of images in the first series of images that are included in a first predetermined period, determine a number (N2) of images in the second series of images that are included in a second predetermined period, wherein a first image interval time (T1) is a time between each of the first series of images, and a second image interval time (T2) is a time between each of the second series of images”, [claim 22]). 

Caluser et al. and Yoneyama are in the same art of ultrasound (Caluser et al., [0140]; Yoneyama, abstract). The combination of Yoneyama with Caluser et al. enables the use of a specific time period. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the time period of Yoneyama with the invention of Caluser et al. as this was known at the time of filing, the combination would have predictable results, and as Yoneyama indicate “For reference data for explaining advantages resulting from the time phase adjustment according to the first embodiment of the present invention, charts of respective time-series volume transitions of the first and second sequential B-mode image data before and after the time-phase adjustment will be described with reference to FIG. 10” ([0122]), and “In the first embodiment of the present invention, it has been described to improve measurement accuracies, adjusting a time phase between two kinds of sequential B-mode image data, when various measurements are performed on the two kinds of sequential B-mode image data obtained under two different conditions, respectively” ([0125]) and “Such selection may be advantageous if the operator prefers to concentrate on specific kinds of sequential image data in comparison, not all kinds of sequential image data” ([0151]) indicating how the accuracy of the ultrasound processing and ease of focusing on a particular medical aspect of the data of Caluser et al. can be improved by the incorporation of the methods of Yoneyama.

Regarding claim 6, Caluser et al. and Yoneyama disclose the apparatus of claim 5. Yoneyama further teach the multiple time periods are successive (second sequential image data, [0042], another sequential image data, [0053], “The number of the B-mode image data belonging to the four-chamber diastolic period, (hereinafter referred to as the number of four-chamber diastole image data) may be herein defined as Mxd. Further, the number of the B-mode image data belonging to the first four-chamber systolic period, (hereinafter referred to as the number of four-chamber systole image data) may be herein defined as Mxs”, [0100]). [systolic and diastolic periods are successive heart states]

Regarding claim 9, Caluser et al. and Yoneyama disclose the apparatus of claim 5. Yoneyama further teach the multiple time periods have different lengths (Similarly, the processor 29 compares the number of images included in the diastolic period of one sequential image data and the number of images included in the diastolic period of another sequential image data. Based on the above comparison, the processor 29 adjusts time phases of the one sequential image data and the another sequential image data, [0053], adjustment between a time phase of the first sequential B-mode image data belonging to the four-chamber diastolic period and a time phase of the second sequential B-mode image data belonging to the two-chamber diastolic period, [0098], the first acquisition interval Tx and the second acquisition interval Ty may be bound up with rate frequencies of and/or the number of scanning lines of the ultrasound diagnosis apparatus. Therefore, the first acquisition interval Tx and the second acquisition interval Ty are usually determined according to initialization of the ultrasound diagnosis apparatus, [0104], the four-chamber diastolic period is about two Tx (time for acquiring two images) longer than the two-chamber diastolic period, [0113], “determine a number (N1) of images in the first series of images that are included in a first predetermined period, determine a number (N2) of images in the second series of images that are included in a second predetermined period, wherein a first image interval time (T1) is a time between each of the first series of images, and a second image interval time (T2) is a time between each of the second series of images”, adjust the time phase of the second series of images relative to the first series of images based on the coefficient C, [claim 22]). 

Regarding claim 10, Caluser et al. and Yoneyama disclose the apparatus of claim 5. Yoneyama further teach the multiple time periods have the same lengths (According to the procedures described above, even when respective diastolic periods and/or respective systolic periods are different in their lengths between the first and the second sequential image data, the processor 29 makes calculations on the first and the second sequential image data, using the coefficients Kd and Ks for correcting a time phase difference, so as to adjust time phases between the first and the second sequential image data. Accordingly, it can be possible to obtain one predetermined image data included in the first (or the second) sequential image data which corresponds to another predetermined image data included in the second (or the first) sequential image data. A time phase of the one predetermined image data included in the first (or the second) sequential image data may be substantially identical with a time phase of the another predetermined image data included in the second (or the first) sequential image data, [0147])..

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caluser et al. (US 20150051489 A1) and Yoneyama (US 20040044283 A1) as applied to claim 5 above, further in view of Harrold et al. (US 20110306893 A1).

Regarding claim 7, Caluser et al. and Yoneyama disclose the apparatus of claim 5. Caluser et al. and Yoneyama do not explicitly disclose the multiple time periods are overlapping.

Harrold et al. teach multiple time periods are overlapping (“Additionally or alternatively, the clock 114 can be used to count identified signals during one or more predetermined time intervals. For example, in one instance the clock 114 is used to count identified signals during consecutive non-overlapping time intervals, overlapping time intervals, and/or time intervals separated in time such as seconds, minutes, hours, days, weeks, months, etc.”, [0020]).

Caluser et al. and Yoneyama and Harrold et al. are in the same art of ultrasound (Caluser et al., [0140]; Yoneyama, abstract; Harrold et al., [0025]). The combination of Harrold et al. with Caluser et al. and Yoneyama enables the use of an overlapping range. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the overlapping range of Harrold et al. with the invention of Caluser et al. and Yoneyama as this was known at the time of filing, the combination would have predictable results, and as Harrold et al. indicate this reduces the number of ultrasound recordings that are needed, which will save money while assisting in assessing a fetus ([0002]) indicating how the cost and medical applicability of Caluser et al. and Yoneyama can be improved by the incorporation of the methods of Harrold et al..

Regarding claim 8, Caluser et al. and Yoneyama disclose the apparatus of claim 5. Caluser et al. and Yoneyama do not explicitly disclose the multiple time periods are not consecutive.

Harrold et al. teach the multiple time periods are not consecutive (“Additionally or alternatively, the clock 114 can be used to count identified signals during one or more predetermined time intervals. For example, in one instance the clock 114 is used to count identified signals during consecutive non-overlapping time intervals, overlapping time intervals, and/or time intervals separated in time such as seconds, minutes, hours, days, weeks, months, etc.”, [0020]) [separated interpreted as non-consecutive].

Caluser et al. and Yoneyama and Harrold et al. are in the same art of ultrasound (Caluser et al., [0140]; Yoneyama, abstract; Harrold et al., [0025]). The combination of Harrold et al. with Caluser et al. and Yoneyama enables the use of a non-consecutive range. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the non-consecutive range of Harrold et al. with the invention of Caluser et al. and Yoneyama as this was known at the time of filing, the combination would have predictable results, and as Harrold et al. indicate this reduces the number of ultrasound recordings that are needed, which will save money while assisting in assessing a fetus ([0002]) indicating how the cost and medical applicability of Caluser et al. and Yoneyama can be improved by the incorporation of the methods of Harrold et al..

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caluser et al. (US 20150051489 A1) as applied to claim 1 above, further in view of Kawabata et al. (US 20180070924 A1).

Regarding claim 12, Caluser et al. disclose the apparatus of claim 1. Caluser et al. do not explicitly disclose the reference frame rate value is based at least in part on ultrasound wave transmission timings and/or processing times of processing circuitry in the ultrasound device.

Kawabata et al. teach the reference frame rate value is based at least in part on ultrasound wave transmission timings and/or processing times of processing circuitry in the ultrasound device (since transmission and reception of ultrasound for a B-mode image and transmission and reception of ultrasound for a C-mode image are needed, transmission and reception take time and the frame rate is lowered, compared to a case of displaying a B-mode image for which only transmission and reception of ultrasound for a B-mode image are needed, [0007], The THI restriction 203 is restriction information of THI of a pulse inversion method as the scan parameter, In the THI of the pulse inversion method (imaging using a harmonic component), since two-time ultrasound transmissions and receptions are needed for each acoustic line, the frame rate becomes a half compared to a case that the THI of the pulse inversion method is not used and one-time transmission and reception is needed per acoustic line, [0073], This is because that the upper limit value of the number of the transducer 101a (channels) which can be used as a reception aperture has been determined. Here, since a large aperture is realized by the two-time ultrasound transmissions and receptions, the frame rate becomes a half, [0078], The stored evaluation value is used to calculate a “recommended value” which is a numerical value of a recommended restriction degree. Regarding the evaluation value, when the restriction degree used in the calculation is higher (higher restriction), the frame rate is more prioritized and, when the restriction degree used in the calculation is lower (lower restriction), the image quality of the B-mode image is more prioritized. Further, regarding the evaluation value, when the frame rate used in the calculation is higher, the frame rate is more prioritized and, when the frame rate used in the calculation is lower, the image quality of the B-mode image is more prioritized, [0115]). 

Caluser et al. and Kawabata et al. are in the same art of ultrasound (Caluser et al., [0140]; Kawabata et al., [0078]). The combination of Kawabata et al. with Caluser et al. enables the use of a transmission time. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the transmission time of Kawabata et al. with the invention of Caluser et al. as this was known at the time of filing, the combination would have predictable results, and as Kawabata et al. indicate “An object of the present invention is to easily adjust the frame rate of combined image data when combining image data in two different modes” ([0011]) and “With this configuration, since the B-mode image scan parameter can be automatically changed according to the restriction information of the B-mode image scan parameter when the C mode is turned on, the frame rate can be properly kept high and, when the C mode is turned on, the B-mode image scan parameter does not exceed the restriction information, and the frame rate is kept high enough, the frame rate can be properly kept high without further reducing the B-mode image scan parameter” ([0102]) indicating how the frame rate can be adapted to a task in order to keep the imaging of Caluser et al. optimal with the incorporation of the adaptive algorithm of Kawabata et al..

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caluser et al. (US 20150051489 A1) as applied to claim 1 above, further in view of Omero et al. (US 20190350563 A1).

Regarding claim 13, Caluser et al. disclose the apparatus of claim 1. Caluser et al. do not explicitly disclose when comparing at least the first measurement of ultrasound imaging frame rate of the one or more measurements of ultrasound imaging frame rate to the reference ultrasound imaging frame rate value, to determine if at least one of the measurements of frame rate is less than the reference frame rate value by a threshold amount.

Omero et al. teach when comparing at least the first measurement of ultrasound imaging frame rate of the one or more measurements of ultrasound imaging frame rate to the reference ultrasound imaging frame rate value, to determine if at least one of the measurements of frame rate is less than the reference frame rate value by a threshold amount (According to a further embodiment which can be provided alone or in combination with one or more of the above embodiments, a controller measuring the frame rate of the displayed frames on the display of the client is provided, the said controller measuring the frame rate of the displayed frames and drive a video frame discarding unit from the multimedia data stream configured to eliminate video frames from the said multimedia data stream and optionally the associated acoustic data when the frame rate of the displayed frames falls below a certain threshold, an input interface being also provided for setting the said threshold, [0032]).

Caluser et al. and Omero et al. are in the same art of ultrasound (Caluser et al., [0140]; Omero et al., abstract). The combination of Omero et al. with Caluser et al. enables the use of a threshold. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the threshold of Omero et al. with the invention of Caluser et al. as this was known at the time of filing, the combination would have predictable results, and as Omero et al. indicate “A further object consists also in providing the ultrasound system with capabilities of automatically optimizing the data stream in relation to the remote user hardware and software in order to have the best reproduction of the multimedia content” ([0014]) and “According to still a further improvement in order to maintain the frame rate the preceding video frame corresponding to an identical following videoframe is frozen as long as a new following frame is present which is different from the said frozen preceding one” ([0035]) indicating how the frame rate can be adapted to maintain the reconstruction quality of the images of Caluser et al.. While Omero et al. does not specify the exact amount the frame rate has to be under for the discarding to occur, it would have been obvious at the time of filing to one of ordinary skill in the art, as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caluser et al. (US 20150051489 A1) as applied to claim 1 above, further in view of Omero et al. (US 20190350563 A1) further in view of Harrold et al. (US 20110306893 A1).

Regarding claim 14, Caluser et al. disclose the apparatus of claim 1. Caluser et al. do not explicitly disclose the processing device is configured, when comparing at least the first measurement of ultrasound imaging frame rate of the one or more measurements of ultrasound imaging frame rate to the reference ultrasound imaging frame rate value, to determine if at least a specific portion of a specific number of consecutive measurements of frame rate are less than the reference frame rate value by a threshold amount.

Omero et al. teach when comparing at least the first measurement of ultrasound imaging frame rate of the one or more measurements of ultrasound imaging frame rate to the reference ultrasound imaging frame rate value, to determine if at least a specific portion of a specific number of consecutive measurements of frame rate are less than the reference frame rate value by a threshold amount (According to a further embodiment which can be provided alone or in combination with one or more of the above embodiments, a controller measuring the frame rate of the displayed frames on the display of the client is provided, the said controller measuring the frame rate of the displayed frames and drive a video frame discarding unit from the multimedia data stream configured to eliminate video frames from the said multimedia data stream and optionally the associated acoustic data when the frame rate of the displayed frames falls below a certain threshold, an input interface being also provided for setting the said threshold, [0032]).

Caluser et al. and Omero et al. are in the same art of ultrasound (Caluser et al., [0140]; Omero et al., abstract). The combination of Omero et al. with Caluser et al. enables the use of a threshold. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the threshold of Omero et al. with the invention of Caluser et al. as this was known at the time of filing, the combination would have predictable results, and as Omero et al. indicate “A further object consists also in providing the ultrasound system with capabilities of automatically optimizing the data stream in relation to the remote user hardware and software in order to have the best reproduction of the multimedia content” ([0014]) and “According to still a further improvement in order to maintain the frame rate the preceding video frame corresponding to an identical following videoframe is frozen as long as a new following frame is present which is different from the said frozen preceding one” ([0035]) indicating how the frame rate can be adapted to maintain the reconstruction quality of the images of Caluser et al.. While Omero et al. does not specify the exact amount the frame rate has to be under for the discarding to occur, it would have been obvious at the time of filing to one of ordinary skill in the art, as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Caluser et al. and Omero et al. do not disclose determine if at least a specific portion of a specific number of consecutive measurements.

Harrold et al. teach determine if at least a specific portion of a specific number of consecutive measurements (“Additionally or alternatively, the clock 114 can be used to count identified signals during one or more predetermined time intervals. For example, in one instance the clock 114 is used to count identified signals during consecutive non-overlapping time intervals, overlapping time intervals, and/or time intervals separated in time such as seconds, minutes, hours, days, weeks, months, etc.”, [0020]).

Caluser et al. and Omero et al. and Harrold et al. are in the same art of ultrasound (Caluser et al., [0140]; Omero et al., abstract; Harrold et al., [0025]). The combination of Harrold et al. with Caluser et al. and Omero et al. enables the use of a specific range. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the desired range of Harrold et al. with the invention of Caluser et al. and Omero et al. as this was known at the time of filing, the combination would have predictable results, and as Harrold et al. indicate this reduces the number of ultrasound recordings that are needed, which will save money while assisting in assessing a fetus ([0002]) indicating how the cost and medical applicability of Caluser et al. and Omero et al. can be improved by the incorporation of the methods of Harrold et al..

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caluser et al. (US 20150051489 A1) as applied to claim 1 above, further in view of Sillman et al. (US 20070156285 A1).

Regarding claim 20, Caluser et al. disclose the apparatus of claim 1. Caluser et al. do not explicitly disclose the notification includes a notification that a user should contact customer support.

Sillman et al. teach the notification includes a notification that a user should contact customer support (“If either the first or second threshold limit is determined to be exceeded for the item in 304, then in 305, an appropriate message is displayed on the display screen of the surgeon console 150. For example, if the first threshold limit is exceeded, an error message such as "Non-recoverable fault: XXXXX. Contact Customer Service," may be displayed where XXXXX indicates the type of error, and if the second threshold limit is exceeded, a warning message such as "Preventive Maintenance recommended. Contact Customer Service," may be displayed. In addition to displaying the error message, the system may also be locked or otherwise transitioned to an error state so that medical procedures may not be performed using the medical robotic system until the indicated preventive maintenance is performed, following which, a field service technician may reset the counts or increment the usage thresholds. Although only one warning threshold is described herein, it is to be appreciated that several warning threshold levels may be employed with each subsequent warning indicating a stronger worded recommendation that preventive maintenance be performed. In addition to the recommendation that preventive maintenance be performed, an estimate to a time when an error threshold that would shut the system down or lock it up may also be calculated and provided in the warning message”, [0073]).

Caluser et al. and Sillman et al. are in the same art of ultrasound (Caluser et al., [0140]; Sillman et al., [0032]). The combination of Sillman et al. with Caluser et al. enables the use of a customer support indicator. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the suggestion to contact customer support of Sillman et al. with the invention of Caluser et al. as this was known at the time of filing, the combination would have predictable results, and as Sillman et al. indicate “During a surgical procedure, it is generally desirable that the medical robotic system be reliable with an unlikelihood of system failure. Thus, it is desirable to timely perform preventive maintenance before any system failure. In addition, it would be useful to be able to predict when preventive maintenance will be required for field installed systems in order to plan service resource needs as well as service revenues for system manufacturers” ([0006]) indicating how the patient safety of the ultrasound system of Caluser et al. can be improved when combined with the notification of Sillman et al.. 


Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caluser et al. (US 20150051489 A1) as applied to claim 1 above, further in view of Mercer et al. (US 20110121969 A1).

Regarding claim 21, Caluser et al. disclose the apparatus of claim 1. Caluser et al. do not explicitly disclose the notification includes a notification that imaging performance degradation is due to the ultrasound device and not the processing device.

Mercer et al. teach the notification includes a notification that imaging performance degradation is due to the ultrasound device and not the processing device (A set of parameter measures is derived from the received data and analyzed in comparison with the set of operational characteristics to identify a predicted malfunction of a component of the medical imaging device. The maintenance system is thus able to initiate a repair of the medical imaging device by generating an alert in response to identification of the predicted malfunction, [0010], Ultrasound devices typically have a large number of probes, each of which may be at risk for malfunction. Furthermore, each of these different kinds of devices may be more or less sensitive to different kinds of variations in environmental conditions in which the devices operate, [0026], The internal diagnostic sensors, depicted schematically as circles 112 in FIG. 1, may include voltmeters and ammeters that measure electrical values within the medical imaging device 108 itself, [0041], These power deviations from ideal may affect the operation of the medical imaging device 108 and may be symptomatic of problems either with the power supply or with the device itself depending on how they are manifested, [0042], “Even if all measured data conform acceptably to defined ranges, it is still possible that the maintenance system 144 will issue an alert, but in such cases the alert may have a different character. Alerts prompted by measured data being outside a defined range generally have a more critical status than other types of alerts that may be issued since they generally indicate that a malfunction has already occurred. Other types of alerts, as described below, may be more predictive in nature, providing a basis for conducting repairs for preventive purposes so that a predicted malfunction may be avoided”, [0062], while an alert is issued in response to a parameter having a value outside a defined range as determined at blocks 316, 320, or 324, the actual value of the parameter even when it is within the defined range may nonetheless be suggestive that a malfunction is likely to occur even if it has not yet already occurred, [0068], access internal functions, As part of servicing the medical imaging device 108 remotely in this way, the field service engineer may use the access provided to download software updates, new diagnostic routines, new diagnostic data, and the like. In addition, the field service engineer may be provided with the ability to alter defined operational ranges of various parameters as a part of providing maintenance and/or repair, [0071]). 

Caluser et al. and Mercer et al. are in the same art of ultrasound (Caluser et al., [0140]; Mercer et al., [0026]). The combination of Mercer et al. with Caluser et al. enables the use of an error diagnostic. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the diagnostic of Mercer et al. with the invention of Caluser et al. as this was known at the time of filing, the combination would have predictable results, and as Mercer et al. indicate “Accurate diagnosis by physicians depends critically on the proper functioning of the device used to deliver the different forms of radiation… It is possible for the devices to function even if some component is malfunctioning, but the quality of the information may be degraded as a result of the malfunction… There is thus a general need in the art for early and reliable monitoring and maintenance of medical imaging devices” ([0006])-([0008]) indicating how the diagnostic accuracy of the ultrasound system of Caluser et al. can be improved when combined with the notification of Mercer et al.. 

Allowable Subject Matter
Claim 15 (and by dependency claims 16-18) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The written opinion and international search report (see IDS) cites Cho (US 20120136252 A1) as disclosing these limitations, however, examiner believes the frame average that is based on a frame rate is different from a frame rate average. 
The following references include aspects of the claims, and the references cited in the rejection of claim 14 cover aspects of claim 15, but none of these references disclose, teach or fairly suggest claim 15 and/or would not be readily combined with the other references due to field of endeavor:

US 20080130737 A1 (the cumulative average frame rate in the input is monitored and frames are selectively deleted from the received input in response to the monitored cumulative average such that the cumulative average frame rate in the decoded output does not fall below a predetermined value)

US 20170244991 A1 (A frame rate controller, responsive to such detection or difference between the average frame rate and the preferred frame rate, may increase the input rate of video frames being presented to the user for processing, over a period of time such that the rate of change of the instantaneous input rate is below a predetermined threshold).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 6473659 B1 (Each of the analytic and diagnostic tools generates an output which contains a list of recommendation(s) for diagnosing the condition for the malfunction. In addition, each output contains a confidence value indicating the tool's belief that the recommendation will diagnose the condition for the malfunction. The diagnostic router 12 generates a current incident record from the diagnostic files 14 and the outputs of the analytic and diagnostic tools 20); US 20120136252 A1 (If it is determined that the current frame rate is different to the reference frame rate, then the determining section 430 may output a first determining result representing that the current frame rate is different to the reference frame rate); US 20150379736 A1 (116 receives a video that includes a plurality of images generated by ultrasound computing device 112, identifies first plot 302 in first image 300 of the plurality of images, and identifies at least a second plot in a second image of the plurality of images. In some implementations, analyzer computing device 116 determines a number of frames per second from the plurality of images and sets the fixed time period based on the frames per second).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661